DETAILED ACTION
	This Action is in consideration of the Applicant' s response on April 21, 2021.  A preliminary amendment canceling Claim 1 and adding Claims 2 – 21 was made on January 21, 2020.  The Applicant also elected Group I, Claims 2 – 11 and 19 – 21, on April 21, 2021.  Claims 12 – 18 are withdrawn from consideration.  Claims 2 – 11 and 19 – 21, of which Claims 2 and 19 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12 – 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 21, 2021.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 7, 2019, March 6, 2020, May 21, 2020, July 20, 2020, August 28, 2020, December 18, 2020, and February 17, 2021 were filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
1.	Claims 2, 4 – 11, 19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 of U.S. Patent No. 10,069,811. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the listed claims.  They are nearly identical other than the current invention utilizes metadata whereas the patent utilizes a device identifier, which is a type of metadata.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2 – 11 and 19 - 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPub. 2009/0287922 (hereinafter “Herwono”).
2.	Regarding Claims 2 and 19, Herwono discloses of a registry apparatus for establishing secure communication between an agent device and an application providing apparatus [Fig. 1, 2, and 3; authentication server (registry apparatus)], the registry comprising:
storage circuitry configured to store a device registry entry for the agent device, the device registry entry comprising authentication information for uniquely authenticating the agent device associated with metadata of the agent device [Fig. 2, 3, 
communication circuitry configured to receive, at the registry apparatus, from the agent device an authentication request identifying metadata of the agent device [Fig. 2, 3, and 4; Para. 0030-33, 0038-39, 0044-46; client authentication request is modified by wireless router to include wireless router identifier or EAP-SIM authentication messages between the client and authentication server are encrypted by the wireless router];
processing circuitry configured to obtain from the device registry the authentication information for the agent device associated with the metadata identified in the authentication request, and perform authentication of the agent device using the authentication information obtained from the device registry [Fig. 2, 3, and 4; Para. 0030-31, 0033-34, 0038-39; authentication server receives the first and second device identifiers in the authentication request, which are mapped to the relevant shared secret data (authentication information obtained from the device registry) for each device];
receiving, at the registry, from the application providing apparatus with which the agent device is to perform the secure communication, an application association request, generated at the application providing apparatus, the application association request specifying that the application identifier of the application providing apparatus be associated with the metadata of the agent device in the device registry [Fig. 2, 3, and 4; Para. 0030-33, 0038-39, 0044-46; client authentication request is modified by wireless router in include wireless router identifier or EAP-SIM authentication messages between the client and authentication server are encrypted by the wireless router];

if the authentication is successful, then the communication circuitry is configured to transmit to at least one of the agent device and the application providing apparatus application key information for performing the secure communication between the agent device and the application providing apparatus [Fig. 2 and 3; Para. 0038].
3.	Regarding Claims 4 and 21, Herwono discloses all the limitations of Claims 2 and 19 above.  Herwono further discloses that the metadata includes at least one of a unique device identifier, a sensor key, a public key, a digital certificate and authentication model information [Fig. 2, 3, and 4; Para. 0030-31, 0038-39, 0067; many device identifiers are mapped to their respective shared secret data, secret key, key generation algorithms, and key response algorithms].
4.	Regarding Claim 5, Herwono discloses all the limitations of Claim 2 above.  Herwono further discloses that if the authentication is successful, the transmitting step transmits the application key information to both the agent device and the application providing apparatus [Fig. 2 and 3; Para. 0038].
5.	Regarding Claim 6, Herwono discloses all the limitations of Claim 2 above.  Herwono further discloses that if the authentication is successful, the metadata of the agent device is transmitted to the application providing apparatus [Fig. 3 and 4; Para. 0042].
6.	Regarding Claim 7, Herwono discloses all the limitations of Claim 2 above.  Herwono further discloses of a step of performing authentication between the registry 
7.	Regarding Claim 8, Herwono discloses all the limitations of Claim 2 above.  Herwono further discloses that the application key information is transmitted to at least one application providing apparatus identified in the device registry entry as an application providing apparatus with which the agent device is to perform the secure communication [Fig. 2, 3, and 4; Para. 0038, 0042].
8.	Regarding Claim 9, Herwono discloses all the limitations of Claim 2 above.  Herwono further discloses that the authentication information comprises key information for authenticating a message received from the agent device [Fig. 2, 3, and 5; Para. 0032-34; authentication information includes the session key, shared secret data, key generation algorithms, and key response algorithms for the client device].
9.	Regarding Claim 10, Herwono discloses all the limitations of Claim 2 above.  Herwono further discloses that the authentication comprises mutual authentication between the agent device and the registry [Para. 0033-34].
10.	Regarding Claim 11, Herwono discloses all the limitations of Claim 2 above.  Herwono further discloses of registering the metadata in the device registry and authenticating to establish the agent device as a trusted device whose identity can be authenticated [Fig. 2, 3, and 4; Para. 0030-31, 0038-39, 0067; many device identifiers are mapped to their respective shared secret data, secret key, key generation algorithms, and key response algorithms in the registry].
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herwono, in view of PGPub. 2012/0011360 (hereinafter “Engels”).
11.	Regarding Claims 3 and 20, Herwono discloses all the limitations of Claims 2 and 19 above.  Herwono, however, does not specifically disclose that the device registry includes a signed certificate to establish the agent device as a trusted device, whose identity can be authenticated.
	Engels discloses a system and method for providing secure authentication and secure shared key distribution [Abstract].  Engels further discloses the use of a PKI system where each device that authenticates to the PKI system obtains a digital certificate signed by the PKI system that indicates that the PKI system has authenticated the device and the association of the public key with the device [Para. 0010-11].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Engels with Herwono since both systems attempt to distributed a shared key between devices.  The incoroporation of Engels would enable the devices to exchange signed PKI certificates as device specific keys within the Herwono system.  The motivation to do so is to incorporate PKI authentication for the exchanged keys to provide additional security [Engels, Para. 0008]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub. 2010/0304716; PGPub. 2013/0081113; PGPub. 2015/0237031; U.S. Patent 8,787,575; U.S. Patent 8,788,825.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/TAE K KIM/Tae K. Kim
Primary Examiner, Art Unit 2492